MEMORANDUM **
Cesar Chanez-Valenzuela appeals his guilty-plea conviction and 60-month sentence for importation of marijuana and aiding and abetting in violation of 21 U.S.C. §§ 952(a), 960 and 18 U.S.C. § 2.
Counsel for Chanez-Valenzuela has filed a brief pursuant to Anders v. California, *942386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.